Fighting trafficking in human beings (debate)
The next item is the report by Mrs Bauer on behalf of the Committee on Civil Liberties, Justice and Home Affairs on fighting trafficking in human beings an integrated approach and proposals for an action plan.
rapporteur. - (SK) Human trafficking is now spoken of as unquestionably the greatest shame of modern times and the most blatant violation of human rights. It is also an exceptionally dangerous type of criminal activity, representing the third largest source of revenue after weapons and drugs trafficking, with a turnover in billions of euros and dollars.
Just today the Vatican issued a statement describing human trafficking as being worse than slave trade. Experts estimate that every year approximately one hundred thousand persons in the European Union become victims of human trafficking. The most recent findings by Unicef indicate that two thirds of Member States are among the countries of origin and destination. The view that this does not apply to us is therefore mistaken. Also incorrect is the idea that this is a matter concerning only a few thousand prostitutes, whose fates are often very tragic. There are, however, new developments. These include the increasing numbers of those affected by human trafficking in connection with forced labour, the provision of services, forced begging by children and petty crime, as well as trafficking for the purposes of illegal adoption or forced marriages. A Council of Europe report also refers to evidence of trafficking in human organs in European countries.
Even though in the vast majority of cases it is women who are the victims, there is alarming evidence that children account for 40-50% of victims. The report aims to offer an overview of the problem of human trafficking as a whole. It is not about people smuggling or about prostitution per se. It is about trafficking in human beings where early identification of the victim is of primary importance. In the absence of early identification, the victims themselves may well end up being accused of immigration offences or of involvement in illegal activities and they may be extradited from the country before being given a chance to assist in exposing well organised criminal networks, with a high probability of again falling victim to the same networks.
In this context it is necessary to emphasise the importance of the European Union's plan as well as the tried and tested approaches, standards and procedures for combating human trafficking which are generally viewed as a major advance in this area.
I would, however, like to point out four problem areas in the report.
Firstly, despite the fact that this is an extremely serious crime, the situation in Member States with regard to the relevant legislation and its enforcement is far from satisfactory. Five Member States have yet to ratify the United Nations Convention Against Transnational Organised Crime or its supplementary protocol, known as the Palermo Protocol, to prevent, suppress and punish trafficking in persons, especially women and children. As many as ten Members States have not acceded to the Optional Protocol to the Convention on the Rights of the Child regarding the sale of children, child prostitution and child pornography.
To date, the Council of Europe Convention on Action against Trafficking in Human Beings has been ratified by only one country, and seven Member States have not signed it. There are problems with commitments being honoured. In one Member State the crime of trafficking is only punishable by a fine; in another country it is not possible to prosecute trafficking in children who are then forced to beg, as begging per se is not considered a crime; in other countries legal entities may not be prosecuted for committing such crimes. Enforcement is also problematic in cases where Member States have all of the means available, for instance through labour law and the existence of labour inspectorates, despite which human trafficking still occurs.
Secondly, our failings in the area of prevention are no less serious. I would like to refer to a shocking finding in a recent Unicef report, according to which as many as 30% of children in the world remain unregistered. These children, along with those on the streets, can easily fall victim to criminals.
Thirdly, victim protection is more than just a humanitarian task. There is convincing evidence from Europol that without victim protection we cannot count on being able to expose the well organised networks of criminals and middle men effectively. And yet instead of protecting victims the easier option of criminalisation is often chosen.
Fourthly, it is obvious that an effective struggle against trafficking calls for enhanced cooperation between the Member States and Europol, Eurojust, Frontex, Unicef and other international organisations, including NGOs. A unified method of identifying victims and a unified definition of the underlying crime would greatly help towards a better understanding of new developments and of the overall scale of the problem. For now, we can work only with estimates that are regarded as totally unreliable by experts in the field. For now, the criminals will continue to have a head start on the law enforcement agencies.
In conclusion I would like to thank my colleagues who have contributed to improving the report. I would also like to express my agreement with an observation made some time ago by Helga Konrad, formerly OCSE special representative on trafficking in human beings. The trafficking problem is at a crossroads; we know a lot about it, but there are doubts as to whether we also want to take action. Many of us are of the opinion that the time has come for resolute action in combating this particularly serious, dangerous and shameful crime.
Vice-President of the Commission. Mr President, I wish to begin by congratulating the rapporteur on this very important report. The European policy against trafficking in human beings is a priority not only for this Parliament but also for the European Commission and myself.
There is a need for further and more effective action to fight trafficking. Even though many initiatives have been taken at national and international level, the results are not comparable to the enormous scale of the criminal phenomenon. The European action plan approved, as you will remember, last December, is the framework for practical action aimed at tackling all aspects of trafficking.
I should like to stress some priorities that, in my view, are necessary. First, for the Member States, it is essential that they accelerate the application of Directive 2004/81/EC on the residence permit issued to third-country nationals who are victims of trafficking in human beings or have been the subject of an action to facilitate illegal migration and who cooperate with the competent authorities. It concerns, in particular, assistance and social reintegration measures, the reflection period and the issuing of the residence permit to victims of trafficking, taking into account also the Council of Europe Convention of 2005.
In this regard, it is important to point out that the reflection period and assistance measures are granted to victims irrespective of their willingness or capacity to cooperate with the law enforcement authorities and that, after the issuing of the residence permits, victims have access to the labour market, vocational training and education.
What is the situation so far? Unfortunately, it is very disappointing. So far only two Member States have transposed the European directive and only six other notifications of initiatives to transpose have been examined by the European Commission. There have been no notifications at all from 12 Member States. As you know, the transposition deadline expired on 6 August 2006 and I have therefore decided to start infringement procedures against all Member States that have not yet transposed this very important EU directive.
Concerning assistance and social reintegration, the need for close cooperation on a regular basis between public authorities, including law enforcement authorities, and NGOs must also be stressed. I believe it is very important to have close and permanent cooperation between public authorities and the private sector on protecting and reintegrating victims.
Concerning investigations, following the initiatives taken by Europol, international police cooperation between Member States' special units should be enhanced. I am promoting and encouraging better and closer cooperation between all the specialised national units dealing with countering trafficking in human beings. However, on this point, there is a consideration I should like to submit to you. With regard to prosecution I note, with disappointment, that very often charges against criminals exploiting victims of trafficking - for example for sexual reasons - are very weak, focusing only on the simple exploitation of prostitution instead of on the very real charge, which should be the reduction of victims to slavery conditions. It is up to the prosecutors to decide charges, but I really hope that magistrates and judges will now take a much tougher line than in the past. That is the real situation.
There are also priorities for the European Commission. I have decided to set up an expert group on trafficking in human beings. That group of experts will deal specifically with indicators and criteria in order to identify different forms of trafficking for the purpose of labour exploitation. In the same context, at the beginning of 2007 I shall propose European legislation on sanctioning employers who exploit illegal workers, whose working conditions are sometimes akin to slavery.
Concerning trafficking for the purpose of sexual exploitation, we shall shortly be producing a questionnaire aimed at evaluating, inter alia, the possible impact of new legislation criminalising the use of sexual services in the knowledge that the person concerned is a victim of trafficking. I am therefore keeping my promise to you about this questionnaire.
Furthermore, the root causes of trafficking must be addressed, including poverty, lack of job opportunities, gender violence and gender discrimination. My departments will shortly be hosting an inter-departmental seminar on this issue, precisely to focus on the main problems that are emerging.
One last important point is awareness-raising. The Commission is supporting the designation of an anti-trafficking day, possibly on 11 June. That initiative aims at increasing the visibility of the problems connected with trafficking and the measures taken to counteract trafficking itself. It will call for cooperation from public institutions and civil society and evaluate the quality and the results of all the actions that are under way.
draftsman of the opinion of the Committee on Foreign Affairs. - Mr President, I should begin by congratulating the Commissioner on his very positive speech, and on everything he is doing in this area. He is serious about making a difference in combating trafficking, and that needs to be recognised.
I also want to congratulate Mrs Bauer on her report. It has not been an easy report to put together, as various opinions from a number of different committees have had to be incorporated into the final version. I was responsible for the Committee on Foreign Affairs' opinion on human trafficking, which concentrated specifically on the external relations aspects of this problem. A large number of paragraphs and recommendations from my opinion have been incorporated into the text of the report and I thank Mrs Bauer for her cooperation in that regard.
I wanted this evening to comment primarily on foreign relations issues. The report stresses the need for Member States to sign up to international conventions, ensuring a positive obligation on countries to address issues relating to trafficking. The Irish Government, for example, has not ratified the UN Convention against transnational organised crime and the protocol to that Convention to prevent, suppress and punish trafficking. This anti-trafficking convention and protocol have been ratified by 121 States across the world, including most European countries, but seven EU Member States are still to ratify, which is unacceptable.
The report also urges EU Member States to implement the Council Directive on residence permits so that the option of temporary residence can be granted to victims of trafficking. This is absolutely necessary in order to shift the focus away from viewing trafficked people as illegal immigrants and towards treating them as victims of abuse. It will also encourage victims to come forward to the police by assuring them of compassionate and fair treatment.
One of the core elements of the Committee on Foreign Affairs' opinion is that the Council and the Commission should regularly raise the issue of human trafficking in political dialogues with third countries. The human rights clauses written into EU agreements with those countries should be used, where appropriate, to raise concerns on trafficking. There is clear evidence in various regions of the globe that pressure from governments, international organisations and NGOs is starting to have an effect on attitudes towards trafficking. The EU has a responsibility to raise the profile, by all available means, of the continuing scandal of what amounts to modern-day slavery.
Europe needs to set an example if it is to insist on other parts of the world following its lead. I am not satisfied - and this was confirmed to me by the Commissioner's remarks - that EU Governments are serious about this issue. That has to change, and this report is a step in the right direction.
draftsman of the opinion of the Committee on Employment and Social Affairs. - Mr President, I too would like to thank the rapporteur for the excellent work she has done on this report. As has been said, I drafted the opinion for the Committee on Employment, where we focused on those people who were effectively trafficked for labour purposes. Indeed, one of the things I welcome in this report is its recognition of the wide variety of reasons for people being trafficked.
My committee particularly welcomes the human rights-based approach of the integrated action plan, and recognises that this requires an emphasis, as the Commissioner said, on the forced labour or services, slavery and slavery-like outcomes of trafficking. We have seen evidence of these slavery-like outcomes only too recently, in the shape of workers who have no choice of when, where or how they work. They have no rights. Their accommodation is tied. They may find themselves beaten, deprived of any medical treatment, deprived of water in high temperatures, and sometimes, as was the case in Morecombe Bay in the UK, they are left to die.
When looking at the causes, the committee also examined the issue of demand and considered that the demand for low-cost, undocumented and docile workers in the European Union contributes to the illegal trade of trafficking in human beings. It believes that the existence of such a workforce may drive down costs but that this is at the expense of human dignity and an undermining of labour standards, health and safety measures and fair pay and of local and/or state income, through a failure to pay taxes and social contributions.
We welcome the view expressed in this report that we should be looking, for example, at the dubious employment agencies that apply both for EU nationals and third country nationals, and which have become a front for these slavery-like outcomes. We believe that there is a need to apply existing labour law and to network the information from labour inspectorates to bring it within the sphere of police intelligence so that we can stop or disrupt trafficking. We also consider training to be an important dimension of that for those inspectorates.
We recognise the importance of good company practice where compliance is genuinely sought all the way down the line, and we also recognise the valuable work of networks, trade unions and reputable companies in helping to prevent trafficking and deal with the victims.
On a personal note, I very much welcome the action the Commissioner has said he intends to take on the issue of temporary residence permits. I deeply regret the action of my own Member State, for example, which views victims, as Mr Coveney said, predominantly as illegal migrants rather than as victims. The police tell us that those who are deported are often retrafficked around and around in a vicious circle, rather than being seen as vulnerable individuals, or indeed as potential sources of information.
I very much welcome what the Commissioner has said, and the report, and look forward to this being followed up with very strong action.
draftsman of the opinion of the Committee on Women's Rights and Gender Equality. - This report is the result of enhanced cooperation, pursuant to Rule 47, between two committees, LIBE and FEMM. I am therefore partly responsible for this report, specifically the parts dealing with trafficking of women and girls for sexual exploitation.
Seventeen years: that is the age of the typical victim of trafficking in Europe. She is a young girl ending up in a brothel or in a so-called escort service in Germany, Austria or the Netherlands.
Seventeen years: that is the same length of time that this Parliament has been debating and producing papers on the issue of trafficking. People say that we should stick to what we have been doing in this Parliament until now. But I say we have to stop the wishful thinking and the empty talk and resolutions and start dealing with this issue in a practical way.
First, we have to identify the enemy. It is organised crime. While we have been talking, they have changed their agenda from weapons and drugs to the more profitable buying and selling of human beings for the sex industry. We are talking commodities. We are talking merchandise. We are talking regular markets where naked young girls are sold to the highest bidder. We are talking about girls who are sold at the age of 17 and at the age of 20 are worthless and thrown aside. I have met them and listened to unbelievable horrors of being raped 14 times a day. Do we want to end this, or do we just want to go on talking? This organised crime industry feeds on the demands of ordinary men who believe they have a right to buy the body of a young girl as cheaply as possible.
Some people say trafficking in women and girls for sexual exploitation is already a crime, while prostitution is merely a matter of consenting adults making a business transaction. But more than 90% of the girls in the sex industry in Germany, Austria and the Netherlands, where prostitution is legal, are from abroad. How can you know that this girl is doing it of her own free will? How can you be sure she is not smiling only because she knows someone will threaten her family back home if she does not comply? If you see this as just another job, how come you would not want your daughter to do it? Or your own wife? The demand from men to buy sex is also a driving force in the trafficking business.
If you agree with me that we need to really do something about trafficking, please join me in voting against Amendments 23, 24 and 25 tomorrow.
Commissioner Frattini, I am very grateful for your work, but we are still awaiting the study on how the laws on prostitution in Europe affect the number of trafficking victims. That is needed if we are to find the best practice.
on behalf of the PPE-DE Group. - (PT) Trafficking in human beings is a modern version of slavery. It is not a recent phenomenon. It has been growing in recent years and has reached alarming levels. The International Labour Organisation estimates, for example, that there are some 2.5 million people in forced labour throughout the world.
This is already the third most lucrative form of trafficking, after drugs and arms. It manifests itself in the form of sexual exploitation, as previous speakers have mentioned, as well as abusive working conditions, forced domestic labour, illegal adoption, forced begging and the sale of organs.
Fighting the trafficking in human beings is therefore one of the major priorities at both Community and international level. The Group of the European People's Party (Christian Democrats) and European Democrats wishes to commend Mrs Bauer on her excellent report. We agree that there needs to be a coherent European policy on fighting the trafficking in human beings effectively, one that covers all aspects of the issue, including questions relating to countries of origin, transit and destination, people who recruit and exploit and other middlemen, customers and beneficiaries. Victims and witnesses must be protected, and prevention strategies must be put forward.
Trafficking in human beings is unacceptable and legal loopholes must not be allowed to facilitate it. The law needs to be clear and far-reaching, and must be implemented and correctly enforced by all Member States. There needs to be a legal platform acting as a basis for stepping up international cooperation, and I am appalled that it has taken such a long time to ratify and implement various international instruments, such as UN conventions. I would call on the Member States that have yet to do so to take the necessary measures at the earliest opportunity. In this connection, let me commend Mr Frattini for his remarks in the Chamber today regarding penalising those Member States that are late in adopting the transposed Community directives.
on behalf of the PSE Group. - (SV) Mr President, Commissioner Frattini, fellow Members, ladies and gentlemen, I want to begin by thanking Mrs Bauer for her sterling report and the Committee on Civil Liberties, Justice and Home Affairs for its constructive cooperation and for its enhanced cooperation with the Committee on Women's Rights and Gender Equality. I also want to thank Commissioner Frattini.
During the two and a half years that I have sat in the European Parliament, the issue of trafficking in human beings has assumed a prominent place on the political agenda, not only in the European Parliament but also in the Member States and among Europeans. That is a good beginning. I am very pleased that we are united in condemning people trafficking, as we were in condemning it in the context of the football World Cup. I welcome the fact that we are now also including other aspects of people trafficking and that we are agreed that what we are talking about in this case is a modern slave trade, at least 80% of whose victims are women and children.
What worries me is the lack of analysis of what happens to the women and children once they have actually reached the EU. It does not help to be outraged by cross-border trafficking if one does not see, or does not want to talk about, what happens subsequently in the EU. Those who purchase sexual services buy women and children indiscriminately in an equally indiscriminate EU market. Whenever I have met trafficked women, they have said that they have been bought and that they have been sold into prostitution and marketed to clients in a great many EU countries day in, day out, all year round. This has been possible because we, here in the EU, still do not dare to talk about those women and children who are here right now. It is time to change attitudes. The next step is for us to obtain more knowledge. The fact that 50% of those sold into prostitution are children is scandalous. We should be ashamed of ourselves every day for not doing more, because we in the EU have a responsibility for children's rights.
I am proud to tell you that we in the Socialist Group in the European Parliament are agreed as to how we want to move forward. We wish to set targets, carry out studies and become better informed. We shall then perhaps be able to agree on what is required in the short and long terms. If you other political groups want to know what we are doing, I can tell you that we are preparing the way for a debate on various possible ways of putting an end to people trafficking in Member States, for example through the legalisation of prostitution or, as in Sweden, through a law prohibiting the purchase of sexual services. Why is the Group of the European People's Party (Christian Democrats) and European Democrats afraid of university studies? That is something I should like to know.
Merely to be opposed to people trafficking this evening is simply to say that we in the European Parliament are concerned about the matter. We are, however, putting our heads, ostrich-like, in the sand and not assuming responsibility for what is happening to all those women and children who are being exploited here and now. Many people say that we in the EU do little but talk when we should be setting practical targets. The PSE Group and I therefore want us to set the EU a target whereby it is to halve the number of people exposed to people trafficking within ten years.
The PSE Group also supports Amendments 1 to 22 and recital P. We shall abstain in the vote on recital O because we are not adopting a position either in favour of, or against, an individual investigation. On Amendment 25, we shall each vote in our own way. I shall vote in favour of paragraph 1(al) and against Amendment 25, and this on the basis of my political experience of the view taken of the sex trade and prostitution in Sweden. What is most important now is to pursue the 50% reduction in people trafficking and to implement the planned investigation in the EU in 2007. I want to thank all my fellow citizens for this debate. I also want to thank all those who have participated in the debate here in the House, together with the President and Commissioner Frattini.
on behalf of the Verts/ALE Group. - (DA) Mr President, I thought I would give a different speech to the one I have written down, as much of what I wanted to say has been said. This is a good debate in which it is important for us to underline the fact that the issue in question is one that must be dealt with, both through the ratification of conventions and through work on the great social inequalities. Let me state, then, that getting conventions ratified is not enough. They also need to be complied with. I am in a position to say that, in a country like Denmark alone, all too few resources are set aside for combating the sex trade. There is not enough investigation, and those women who are the victims of the trade have no more than 30 days before they are kicked out of the country. There is sufficient time neither for them to get the help they need nor for anything to be done about the problem. We then ask ourselves whether this is because we do, in reality, accept that there can be trafficking in women and children. On this point I personally do, in fact, agree with the Swedes that it has proved that, when there is a market, then it is all too very easy both to create an acceptance of the fact that this activity can take place and also, of course, to make things easier for the criminals. It is very easy for them to gain access to an already established market with their victims and, until something is done about that, I really do not think that we will truly be able to stamp out this trade.
This is a debate we must have because it is incredibly important that we get something done about this issue. As I say, I wish, personally, to support the Swedish proposal but I am also incredibly open to other things, as long as we establish that it is not just ratifications that are needed but changes of attitude and that funding also needs to be set aside to provide real help because, until all this happens, all that we shall have, as my Swedish fellow Member said before I got up to speak, is little more than words. I can tell you that even the finest of targets do not help the people who are being trafficked if they are not backed up by proper powers, political will and proper effort. I hope, then, that this is something we can agree on.
on behalf of the GUE/NGL Group. - (The speaker spoke Irish)
Mr President, I want to thank the rapporteur, Edit Bauer, for the considerable work that has gone into the series of proposals contained in the recommendations for an integrated approach to fighting trafficking in human beings. Given that this problem is on the rise, an integrated approach is required and one which takes full account of the importance of prevention and the crucial issue of reducing demand.
I welcome the report's call for EU Member States and the Council to strengthen the human-rights-based, gender-equality and victim-centred approach to this issue. It is essential that the trafficking of people be dealt with as a human rights issue, rather than being seen mainly as an issue of border control. Trafficking is primarily about exploitation, not illegal migration. It is unacceptable that in some countries there is no legislative provision for residence permits for the victims of trafficking and in other states, where provision is made; it is linked to the victims' cooperation with police. Some victims clearly will not be able to provide useful information. They will be too traumatised to do so.
I too welcome the Commissioner's comments here tonight. I think they underline the long overdue need for action by governments, including my own.
The report contains important measures for protecting victims and shows the extent of the protection measures that are needed. These have to be included and resourced as part, as a major part in fact, of any action plan and implementation of that plan. I agree with other speakers that ratifying conventions is good, action plans are good, but we actually have to see the action to see this worked through.
Identifying the victims of trafficking is, of course, crucial to ensuring that they receive the services they require. Training for those who come into contact with undocumented migrants is therefore important. The report also points out that measures are required to ensure the protection of not only victims of sexual exploitation but also victims of labour exploitation and other forms of trafficking.
European governments therefore have to understand that an integral part of the fight against trafficking is the introduction of measures to strengthen workers' rights to protect migrant workers. I think we need to look not only at the Council of Europe Convention on Action against Trafficking in Human Beings but also at ratifying the International Convention on the Protection of the Rights of All Migrant Workers and Members of their Families. That too has to be an essential part of tackling trafficking in human beings.
(SK) I welcome this important report and I would also like to express my thanks to Mrs Edit Bauer for her work. I am glad that some of my amendments have been adopted in the Subcommittee on Human Rights, and I trust that they too have contributed to the quality of this report.
Trafficking in human beings is one of the most sophisticated, best organised and most profitable forms of criminal activity. This is a problem not only for the developing world, but also for the European Union. In my amendments I focused on the fact that most of the victims of sexual abuse and trafficking in human beings are minors, who constitute the most vulnerable section of the population. For instance, the consent of a child to prostitution may not be viewed in the same way as the consent of an adult who is aware of the consequences of his or her conduct. Many international agreements and treaties have been signed on this issue. However, many states have not even ratified these instruments and those that have ratified them fail to enforce them, which results in these documents becoming irrelevant.
Although at international conferences attended by various states we all agree that we really must implement these documents to which we all subscribe, such efforts frequently cease on the last day of the conference and the status quo remains unchanged. In addition to focusing on the customer-victim relationship, it is necessary to pay attention to employers, especially in countries where visa requirements are not applied. Cooperation must exist between the three elements, that is, the country of origin, the transit countries and the destination countries. It is necessary to monitor the operation and trustworthiness of employment agencies, including those that are thought to recruit only seasonal workers.
Companies that employ cheap labour obtained through human trafficking must be punished extremely heavily. Inspections at facilities providing sexual services will not suffice. It would be desirable also to have administrative inspections in addition to the penalties set out under criminal law. The funding available to the non-governmental organisations that deal with political rights is many times greater than that available to NGOs addressing human trafficking or women's rights. Sadly, this appears to reflect how countries have set their priorities.
(HU) Mr President, I can only congratulate Mrs Edit Bauer for having addressed this sad and very serious question with such professional expertise and commitment. We can only support her in this at the vote tomorrow. Thanks are due as well to Mr Frattini, for the same degree of commitment. For this is what is necessary, given that trafficking in human beings, and especially in women and children, has since the 1990s grown into one of the world's most alarming phenomena.
No doubt everyone has heard astonishing figures - we have listened to and discussed these here today. I am particularly saddened by the fact that 40-50% of all victims are children. According to UNICEF's estimate, one million children each year are caught up in the international trafficking in children.
One of the roots of the problem is the hopeless situation in the countries of origin. But we must also recognise that the principal motor driving the trade is demand. Human traffickers would not succeed if the host states did not have such a large demand for women and children to exploit, that is, for cheap labour.
It makes no difference that practically the whole world condemns this sexual exploitation or slavery of children, and the police forces of individual countries strive in vain to uncover paedophile rings, if trafficking in human beings remains largely international in scope. Therefore, we must strengthen cross-border cooperation to protect the victims, bring the offenders effectively to justice and work out comprehensive methods of prevention.
Currently, human trafficking is the most rapidly growing criminal activity within the European Union. The struggle against trafficking of women and children is a moral question as well, and I have no doubt that it is our duty to intervene against it. It is sad to see that the European Parliament has to debate this issue, here among these empty benches, for in my view, this question somehow affects all of us, since it is our children who are at stake.
(PT) Trafficking in human beings is a heinous crime that, in a particularly insidious fashion, debases the very nature of what it is to be a human being. Unfortunately, it has become one of the most lucrative forms of international organised crime. It affects hundreds of thousands of people throughout the world, and in particular the weakest and the poorest, women and children.
The fight against this scourge ought to be an immediate priority. For this fight to be successful, international cooperation must be stepped up in the areas of investigation, exchange of information, identification of victims, law enforcement and reintegration. Accordingly, those Member States that have yet to do so must speed up the process of ratifying and implementing the many existing international conventions that could make a decisive contribution towards gradually eradicating this utterly abhorrent crime.
The EU, too, must strengthen its commitment to promoting initiatives aimed at combating the causes of this most disgraceful trade, and must support the weakest countries in which most of this trafficking originates.
As we debate this matter here in the Chamber, we must all be aware of the enormous difficulty of the war that we must wage together. We must be clear in our minds that we are fighting to defend human dignity. There is therefore, ladies and gentlemen, no more urgent fight than this.
(PL) Mr President, the fight against human trafficking is a great challenge for the twenty-first century. In the struggle for human dignity, and in order to limit this phenomenon, international and national organisations have signed a series of declarations, conventions and directives, and are implementing a series of action plans. As the rapporteur has pointed out, these action plans may restrict human trafficking in its broadest sense, but they do not eliminate its causes.
The causes include: unemployment, hunger, poverty affecting large parts of society, high indirect labour costs, competition and the desire to achieve maximum profit. They often encourage illegal work and permit local communities to turn a blind eye to slave labour (an example would be the case of the area surrounding the Italian town of Foggia), sexual abuse, ethnic conflicts and wars.
This report could provide the basis for drawing up a programme for further economic, legal, political, educational, informative and institutional actions. Implementing this programme would restrict human trafficking, which goes against the principles of democracy and human dignity.
(DE) Mr President, Commissioner, Mrs Bauer's report not only affords us an in-depth analysis of this ghastly state of affairs, but also very wide-ranging proposals as to how strategies to combat people-trafficking - one of the cruellest branches of organised crime - may be successfully implemented. These proposals range from the improvement of the legal framework to improved coordination of the most diverse measures at national and European level, taking in also the action needed in order to reduce demand and to protect the victims.
While I support them, I would also suggest that corrections be made at a few points, with it being prescribed in detail to the Member States what measures they are to take in order to protect victims, with regard to such things as access to the labour market, to accommodation, to education and so on, irrespective of whether or not the said victim is willing to cooperate with the authorities. It is in these respects that the Member States should take appropriate action to protect the victims, albeit not of such a nature as to drive more of them into the clutches of the people-traffickers.
I am particularly grateful to Commission Frattini for taking very definite action that will have a lasting effect, and am very supportive of his action in now threatening that those Member States that have not hitherto been willing to implement and transpose the relevant directives, regulations and international conventions will have to face the consequences. Their attitude is simply unacceptable, and the Member States must now do something in response to the requirements imposed by the UN and the European Union.
(PL) Mr President, first of all, I would like to congratulate the rapporteur, who has addressed a very important issue which is of great socio-political significance.
Human trafficking is a problem on a global scale and is a modern version of slavery which infringes fundamental human rights. The trafficking of women and children is a particularly tragic side of this phenomenon. In my speech, I would like to focus on the economic aspects of this phenomenon.
It should be stressed that human trafficking is driven by the forces of both supply and demand. In some developing countries, in contrast to the levels of social and economic development in Europe, there are few prospects for the future in terms of the economic and social situation, unemployment is high and there is growing poverty. These factors contribute towards a situation where it is easy for criminal organisations to profit through human trafficking.
However, we should also take into account the fact that the demand for cheap, unregistered and obedient workers in the European Union contributes to the illegal trade in human beings, as using such a workforce can cut costs. However, this is done at the expense of human dignity and undermines employment standards, health and safety, fair pay and local and national budgets through unpaid taxes and social security contributions.
Human trafficking is the fastest growing criminal activity amongst the forms of organised crime in the European Union. The measures taken to restrict human trafficking to date have yet to produce tangible results.
There are obvious difficulties involved in combating this phenomenon, but the European Union must take decisive action. That is why we should gladly adopt the report before us, which proposes an integrated approach, and the proposed action plan.
(NL) Mr President, Commissioner, it is women and children who are most vulnerable to human trafficking, and it is unfortunate that the world of sport deserves some of the blame in this respect. More and more, professional sports clubs resort to attracting ever younger players, particularly from Africa, for the obvious reason that they pay very little, if anything, for them. These players are often simply dumped along the way, and subsequently go underground. Too little attention is given to this.
In our draft report on the future of professional football in Europe, we demand that the Commission should deal with this in the context of the Council's framework decision on the fight against human trafficking. Since, Commissioner, this decision makes no bones about the fact that the exploitation of children is punishable, we want the Member States to introduce hefty penalties for it. May I remind you in this connection of the agreements that were concluded at the European Summit in The Hague two years ago? The European Council then recommended that a European plan be drawn up in order to develop common standards, best practices and suchlike to prevent and fight human trafficking.
I have to tell Commissioner Frattini that this issue is becoming all the more urgent and acute because some professional football clubs intend to circumvent and undermine the so-called 'home-grown' rule by attracting ever younger players to Western Europe, or Europe in general. This often involves entire families moving, only for many of them later to be left to their own devices.
I would like to add that we give our 100% backing to this home-grown rule that has already been implemented by UEFA, because it benefits the training of young footballers. Moreover, on the basis of initial discussions here in the parliamentary committees, it seems that this home-grown rule meets with broad support here in Parliament. We must, whatever we do, rule out the risk of this measure being undermined, and that is why I urge you to support the amendment which I, along with the rapporteur, have submitted to that effect. My question is, of course, addressed to the Members in this Chamber, but also to the Commission and ministers.
- (LT) I would like to thank the rapporteur for doing such an enormously important work.
Europe has long been proud that slavery was eradicated here sooner than on any other continent. Sadly, it is returning in other forms that are equally repulsive, along with scorn, distress and, ironically, unimaginable profits.
What should we do first? We should coordinate the actions of the EU and all neighbouring countries better, eliminate legal gaps enabling offenders to evade law enforcement without being punished, even hand out to all Members of the European Parliament a kind of 'shame list' of states, which have failed to ratify United Nations conventions on trafficking in human beings, and draft a code of conduct for officers of EU institutions and bodies, which would even be useful for some Members of Parliament.
We must make our citizens, especially those in the new EU Member States, clearly aware of the possible threats of becoming a target of traffickers in people. The victims of offenders must not only have the courage but also the right to be able to address governmental institutions without being afraid of deportation.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Written Statement (Rule 142)
(IT) I worked as draftsman for the Committee on Development on the Financial Instrument for Democracy and Human Rights, together with the members of the Committee on Foreign Affairs. Our committee has voted for an amendment including the fight against trafficking in women and children, who represent almost all the people trafficked, among the projects that can be funded using this instrument, primarily to help the countries at the origin of the trafficking to combat this dishonourable practice.
However, few projects, even if well targeted, are not enough to combat a problem concerning over a million victims a year, above all women, teenage girls and children. A legal framework regulating prostitution, close collaboration between the Member States and, above all, with the countries of origin of the majority of victims, as well as extremely harsh punishments for those promoting this trafficking, are necessary tools to try to bring an end to this scourge. However, we also need to implement a strong dissuasion and awareness campaign for all Europeans that feed people trafficking, primarily through sex tourism.
Finally, I would like to extend my support to the committee's proposals for actions supporting victims, helping them to come out into the open, denounce their traffickers and become rehabilitated in European society.